                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF UTAH



JUSTIN MAYALL, an individual,
                                                ORDER TO DISMISS WITH
              Plaintiff,                        PREJUDICE

       vs.

THE RANDALL FIRM, PLLC, an Idaho                Civil No. 1:13-CV-00166-TC-EJF
professional limited liability company, NEAL
S. RANDALL, an individual, MEADE                Honorable Tena Campbell
RECOVERY SERVICES, LLC, a Utah                  Magistrate Judge Evelyn J. Furse
limited liability company and MEADERS,
LLC, a Utah limited liability company,

              Defendants.




       Pursuant to Plaintiff Justin Mayall's Stipulated Motion to Dismiss with Prejudice (ECF

No. 182), and for good cause shown, all claims and causes of action against the defendants are

dismissed with prejudice.

       SO ORDERED this 14th day of November, 2019.

                                            BY THE COURT:



                                            T
                                            Tena C
                                                 Campbell
                                                       b ll
                                            United States District Court Judge
